Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and Species I (Fig. 2) in the reply filed on 3/25/2021 is acknowledged.  Applicant further indicated that all claims 1 – 15 read on the elected Groups and Species.  However, Examiner believes that claims 5, 7 and 8 read on Fig. 4 (i.e. Species 2 as indicated in the restriction requirement of 7/24/2020 at page 4) which is not elected.  Therefore, Examiner withdraws claims 5, 7 and 8 as these are directed to a non-elected Species.
Claims 5, 7, 8 and 16 – 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups and Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/25/2021.

Drawings
Figures 1A – 1C should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 4, 6, 9 - 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2007/0171108 A1 to Wang (hereinafter “Wang”).

Regarding Claim 1, Wang teaches a wireless communication device (see paragraph [0025] describing a pressure transmitter, which may include a wireless transmission), the device comprising: 
MX and CMY);
a variable offset capacitor (linear compensation capacitors CLX and CLY that can be considered as the claimed variable offset capacitors, see also additional structures such as integrators 40, 42, Fig. 2 that comprise capacitors controlled by switches as shown at Figs. 2 and 3) coupled in parallel with the pressure sensor (see arrangement at Fig. 1 showing parallel arrangement of CMX, CMY and CLX, CLY); and 
a first analog-to-digital converter (ADC) coupled to the variable offset capacitor and configured to convert the first signal to a digital signal (see analog section 12 comprising second order capacitance to digital (CD) modulator 14 that converts capacitance to digital hence reading on the invention as claimed, see also paragraphs [0007] and [0011] describing CD modulators), 
wherein the pressure sensor comprises a capacitive pressure sensor (see main capacitances CMX, CMY, Fig. 1 and paragraphs [0025] and [0029]), the variable offset capacitor comprises a digitally controlled variable capacitor (see linear compensation capacitors CLX, CLY that utilizes linear excitation signal, LINEX, that is generated from the digital interface unit 18, see paragraphs [0028] [0029], see also Fig. 2 showing output of the control unit LINEX feeding the common plate of CLX and CLY, thus reading on the invention as claimed).
Insofar as Wang may be construed as not explicitly stating the linear capacitors, CLX and CLY, as being a digitally controlled variable offset capacitors, Wang teaches CLX LY being controlled by the output from the controller as seen at Figs. 1 and 2.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize the linear capacitors CLX and CLY, as being digitally controlled since the common plate of the capacitors is connected to the output LINEX which is an output signal from the control unit thus being a digital signal. 
Even though Wang teaches the use of modulators to produce a one-bit binary output, Wang does not explicitly teach the first ADC comprises a low-resolution and low-power ADC.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a low-resolution and low power ADC, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  The modification allows for a low power consumption and hardware cost.

Regarding Claim 10, Wang teaches an apparatus (see abstract) comprising: 
a variable offset capacitor (linear compensation capacitors CLX and CLY that can be considered as the claimed variable offset capacitors) coupled in parallel with a pressure sensor (see arrangement at Fig. 1 showing parallel arrangement of CMX, CMY and CLX, CLY); 
a buffer circuit coupled to the variable offset capacitor (buffer circuit can be considered as the integrators 40, 42 as seen at Fig. 2, see paragraphs [0035] – [0036]); and 

wherein the pressure sensor comprises a capacitive pressure sensor configured to generate a first signal in response to a pressure variation (see paragraphs [0001], [0025] describing capacitance based pressure transmitters/sensors, see pressure transmitter 10, Fig. 1 that includes main sensor capacitors CMX and CMY), the variable offset capacitor comprises a digitally controlled variable capacitor (see linear compensation capacitors CLX, CLY that utilizes linear excitation signal, LINEX, that is generated from the digital interface unit 18, see paragraphs [0028] [0029], see also Fig. 2 showing output of the control unit LINEX feeding the common plate of CLX and CLY, thus reading on the invention as claimed), and the ADC (14, 44) is configured to provide a digital signal to be used for controlling the variable offset capacitor (see output signals from the control unit 46 such as LINEX that are provided to the input of the variable offset capacitors CLX and CLY as seen at Figs. 1 and 2 hence reading on the invention as claimed).  
Insofar as Wang may be construed as not explicitly stating the linear capacitors, CLX and CLY, as being a digitally controlled variable offset capacitors, Wang teaches CLX and CLY being controlled by the output from the controller as seen at Figs. 1 and 2.  LX and CLY, as being digitally controlled since the common plate of the capacitors is connected to the output LINEX which is an output signal from the control unit thus being a digital signal. 

Regarding Claim 2, Wang teaches the claimed invention except for a power consumption of the low-power ADC is within a range of about 4-9 pWatt, and a resolution of the low-resolution ADC is within a range of about 12-15 bits.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an ADC having power consumption within a range of about 4-9 and a resolution within a range of about 12-15 bits, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).  The modification allows for a low power consumption and hardware cost.

Regarding Claim 3, Wang teaches the claimed invention except for the first ADC comprises a medium-speed ADC having a speed within a range of about 20-25 Hz.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an ADC having a speed within a range of about 20-25 Hz, since it has been held that where the general conditions of a In re Aller, 105 USPQ 233 (CCPA 1955).   

Regarding Claims 4 and 13, Wang teaches the claimed invention except for wherein the digitally controlled variable capacitor comprises a digital-to-analog converter (DAC) circuit.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a DAC for the digitally controlled variable capacitor, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Regarding Claim 6, Wang as modified above teaches a gain stage coupled between the DAC circuit and the first ADC (see for instance Figs. 2, 3, 5, 9 showing amplifiers connected to the modulator/converter circuits, thus reading on the invention as claimed).  

Regarding Claim 9, Wang teach the claimed invention except for wherein the wireless communication device comprises a smart phone or a smart watch. However, Wang teaches the communication to include wireless communication as described at paragraph [0025] therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the device comprising a smart phone or a smart watch, since it has been held to be within the In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Regarding Claim 11, Wang teaches the claimed invention except for wherein the ADC comprises a low-power ADC, wherein a power consumption of the low-power ADC is within a range of about 4-9 pWatt.  
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use low power ADC with power consumption being in the range of about 4-9 pWatt, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).  The modification allows for a low power consumption and hardware cost.

Regarding Claim 12, Wang teaches the claimed invention except for wherein the ADC comprises a low-resolution ADC, wherein a resolution of the low-resolution ADC is within a range of about 12-15 bits.  
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an low-resolution ADC having a resolution within a range of about 12-15 bits, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).  The modification allows for a low hardware cost.

Allowable Subject Matter
Claims 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  However, an updated search will again be made upon applicants response.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 accompanying this office action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403.  The examiner can normally be reached on M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571)272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MARRIT EYASSU/Primary Examiner, Art Unit 2861